                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 LUBBOCK DIVISION

LOUIS FRED GONZALES,                             §
Institutional ID No. 2299668,                    §
                                                 §
               Plaintiff,                        §
                                                 §
v.                                               §   CIVIL ACTION NO. 5:19-CV-275-M-BQ
                                                 §
MANUEL BALDERAS, et al.,                         §
                                                 §
               Defendants.                       §

 ORDER ACCEPTING THE FINDINGS, CONCLUSIONS, AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. Plaintiff filed objections on April 3, 2020, and the District Court has made a de novo

review of those portions of the proposed Findings and Recommendation to which objection was

made. The objections are overruled. Accordingly, the Court ACCEPTS the Findings, Conclusions,

and Recommendation of the United States Magistrate Judge.

       Plaintiff’s Amended Complaint (ECF No. 12) is therefore DISMISSED WITH

PREJUDICE as frivolous and for failure to state a claim upon which relief can be granted.

       SO ORDERED, this 9th day of April, 2020.



                                              _________________________________
                                              BARBARA M. G. LYNN
                                              CHIEF JUDGE
